Exhibit 10.51

AMENDMENT NO. 1 TO

AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

This AMENDMENT NO. 1 (this “Amendment”), dated as of March 17, 2009, by and
among Palm, Inc., a Delaware corporation (the “Company”), Elevation Partners,
L.P., a Delaware limited partnership (“Elevation”), and Elevation Employee Side
Fund, LLC, a Delaware limited liability company (“Side Fund”), amends that
certain Amended and Restated Registration Rights Agreement, dated as of
January 9, 2009 (the “Agreement”), among the Company, Elevation and Side Fund.
Capitalized terms that are not expressly defined herein shall have the meaning
ascribed to them in the Agreement.

WHEREAS, the parties hereto previously entered into the Agreement, which relates
to the Company, the Purchased Shares, the Conversion Shares, the Warrants and
the Warrant Shares;

WHEREAS, pursuant to Section 3.6 of the Agreement, the Company and the Holders
holding a majority of the Registrable Securities may amend the Agreement; and

WHEREAS, the Company and the Holders holding all of the Registrable Securities
are willing to amend the Agreement on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

1. Amendment to Registrable Securities. The definition of “Registrable
Securities” set forth in Exhibit A of the Agreement is hereby deleted in its
entirety and replaced with the following:

“‘Registrable Securities’ means (i) the Conversion Shares held by any Holder or
issuable upon the conversion of Series B Preferred Stock or Series C Preferred
Stock held by the Holders, (ii) the Warrant Shares held by any Holder or
issuable upon the exercise of Warrants held by the Holders, (iii) any of the
8,166,666 shares of Common Stock purchased and received by the Holders on
March 13, 2009 and held by any Holder, and (iv) any Common Stock or other
securities which may be issued, converted, exchanged or distributed in respect
thereof, or in substitution therefor, in connection with any stock split,
dividend or combination, or any recapitalization, reclassification, merger,
consolidation, exchange or other similar reorganization with respect to the
Conversion Shares, the Warrant Shares or the Common Stock described in clause
(iii) of this sentence, as the case may be. As to any particular Registrable
Securities, once issued, such Registrable Securities shall cease to be
Registrable Securities when (A) a registration statement with respect to the
sale by the Holder of such securities shall have become effective under the
Securities Act and such securities shall have been disposed of in accordance
with such registration statement, (B) such securities shall have been
distributed to the public pursuant to Rule 144, or (C) such



--------------------------------------------------------------------------------

securities shall have ceased to be outstanding. For purposes of this Agreement,
any required calculation of the amount of, or percentage of, Registrable
Securities shall be based on the number of shares of Common Stock which are
Registrable Securities, including shares issuable upon the conversion, exchange
or exercise of any security convertible, exchangeable or exercisable into Common
Stock (including the Series B Preferred Stock, the Series C Preferred Stock and
the Warrants).”

2. Effective Date. This Amendment shall be effective as of the date hereof.

3. Continuing Effect of the Agreement. This Amendment shall not constitute an
amendment of any other provision of the Agreement not expressly referred to
herein. Except as expressly amended herein, the provisions of the Agreement are
and shall remain in full force and effect.

4. Governing Law. This Amendment shall be governed in all respects by the Laws
of the State of New York.

5. Headings. The descriptive headings of this Amendment are inserted for
convenience only and do not constitute a substantive part of this Amendment.

6. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.

[Remainder of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representative as of the day and date first above written.

 

PALM, INC. By:  

/s/    Douglas Jeffries

Name:   Douglas Jeffries Title:   Senior Vice President and Chief   Financial
Officer ELEVATION PARTNERS, L.P. By:   Elevation Associates, L.P.,   its general
partner By:   Elevation Associates, LLC,   its general partner By:  

/s/    Fred D. Anderson

Name:   Fred D. Anderson Title:   Manager ELEVATION EMPLOYEE SIDE FUND, LLC By:
  Elevation Management, LLC,   its manager By:  

/s/    Fred D. Anderson

Name:   Fred D. Anderson Title:   Manager

[Signature Page to Amendment No. 1]